DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 08/11/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: “Interconnect element” in claim 15 and also in claim 28.  The term “Interconnect element” uses the nonce term or generic placeholder “element” and the term “interconnect” before “element” does not imply or impart any further structural limitation.  The term “interconnect element” has the functional language “for attaching the embolic device to one or more different embolic devices” in claim 19 and “permitting independent freedom of motion between the first and second embolic devices while remaining joined together” in claim 28.
It is noted that the term “cover element” in claim 18 is NOT interpreted under 112f since the term “cover” imparts structural limitations.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The “interconnect element” is interpreted as linked loops and/or a nitinol coil, a hook, loop scheme, a hinge, a suture element, a hole and loop, a ball and socket scheme, a pivot joint, a ball and pivot joint, a universal joint, a saddle joint, any mechanical articulating joint with one or more degrees of freedom (see paras [0015]; [0057]; Figs. 10, 13 of Applicant’s published specification).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al, US 2002/0120276 A1 (“Greene”) (previously of record).
Regarding claim 1, Greene discloses an embolic device (10, 100, 100’, 100’’, see both embodiments in Figs. 1-5 and also Figs. 14-23, paras [0048]; [0049]; [0060]) for use in treating a vascular disorder (see paras [0078]-[0079]; devices 10, 100 can be used within vascular site such as an aneurysm as shown in method of Figs. 4-7), the embolic device comprising: a flexible structure (16, 14, 12, Fig. 1, para [0048]; 104, 102, Fig. 14, para [0060]) comprising (i) a first end (e.g., near #20, Fig. 1) and a second end (e.g., near #24, Fig. 1), wherein the flexible structure forms an axis (the axis is coaxial with carrier 14, such as shown in Fig. 2 and Figs. 4-5) between the first end and the second end when the flexible structure is in a straight configuration (see Figs. 2, 4, and 5), and (ii) a series of alternating narrow portions (16, Fig. 1; 102, Fig. 14) and link portions (12, Fig. 1; 104, Fig. 14), each link portion 

Regarding claim 2, Greene discloses the embolic device of claim 1, wherein the structure comprises at least one of a coil (microcoil 16, Fig. 1, para [0048]; microcoil 106, Fig. 14, para [0060]), a thin film (hydrogel layer 104 is equivalent to a thin film, Fig. 1, para [0062]), and combinations thereof.
Regarding claim 3, Greene discloses the embolic device of claim 1, wherein the structure comprises a material selected from the group consisting of platinum, nitinol, alloys thereof, and combinations thereof (platinum/tungsten, see para [0049]; Nitinol or platinum, see para [0060]).
Regarding claim 4, Greene discloses the embolic device of claim 1, wherein the structure comprises a thickness in a range from 0.0005 inches to 0.027 inches (see para [0052];  3mm diameter of structure is a thickness equal to 0.118 inches, which falls within the claimed range).
Regarding claim 6, Greene discloses the embolic device of claim 1, wherein at least a portion of the embolic device is radiopaque (see para [0049] and also metal materials as listed in para [0060] are known to one of ordinary skill in the art to be radiopqaque).
Regarding claim 7, Greene discloses the embolic device of claim 1, wherein each narrow portion is fixedly attached to proximate link portions (additional devices 100 can be fixedly attached at 114, see Fig. 1, para [0073]) and further comprising: a strain relief element (114, Fig. 14) between each narrow portion and the proximate link portions (Fig. 14, para [0073]).
Regarding claim 8, Greene discloses the embolic device of claim 7, wherein the strain relief element (114) is formed from at least one of a melted suture material and a melted polymer (weld or solder joint involves melting of the polymeric materials joining devices 100, see para [0073]).
Regarding claim 10, Greene discloses the embolic device of claim 1, wherein each link portion (12, Fig. 1) is adapted to compress when the embolic device is disposed within a microcatheter (microcatheter 40, see para [0080]).
Regarding claim 11, Greene discloses the embolic device of claim 10, wherein each link portion (12) is further adapted to expand upon the deployment of the embolic device from the microcatheter (expanded state of 12, see para [0081]).
Regarding claim 12, Greene discloses the embolic device of claim 1, wherein the narrow portions and the link portions alternate with consistent spacing (see Fig. 1, para [0048]; spaced intervals are consistent).
Regarding claim 14, Greene discloses the embolic device of claim 1, further comprising a cover element disposed over the structure (stretch resistant outer layer, para [0077] is disposed over at least a portion of the structure 106’’ and is equivalent to a cover).
Regarding claim 15, Greene discloses the embolic device of claim 1, further comprising an interconnect element (24, Figs. 1, 8, 9, see para [0058]) disposed at an end of the embolic device for attaching the embolic device to one or more different embolic devices (para [0058]; 24 is capable of attaching to distal portion 36 of 30 which could be an additional microcoil).
Regarding claim 16, Greene discloses the embolic device of claim 15, wherein the embolic device and the one or more different embolic devices are attached in series (para [0058]; 24 is capable of attaching in series to distal portion 36 of 30 which could be an additional microcoil).


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al, US 2008/0147111 A1 (“Johnson”) (previously of record).
Regarding claim 17, Johnson discloses an embolic device (Figs. 2A-C, 13A-C) for use in treating a vascular disorder (para [0081]; treating lumen for embolic protection, thrombectomy, vessel occlusion), the embolic device comprising: a flexible structure (100, Fig. 2A, para [0087]) adapted to form at least one infinity shape portion when unconstrained (Fig. 2A, para [0087]; members 105 and 110 cross to form infinity shape), wherein the infinity shape portion comprises two adjacent loops crossing at a single point (loops on either side of crossover point 106, Fig. 2A, para [0087]).
Regarding claim 18, Johnson discloses the embolic device of claim 17, wherein the structure comprises at least one of a coil, a flat sheet, a thin film, and combinations thereof (sheet or film of material capture structure 115, para [0088]).
Regarding claim 19, Johnson discloses the embolic device of claim 17, wherein the structure comprises a material selected from the group consisting of platinum, nitinol, alloys thereof, and combinations thereof (Nitinol for elongate members, para [0098]).

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al, WO 2017/221252 (“Mayer”).
Regarding claim 28, Mayer discloses a multi-stage embolic device (200 or 600, see Figs. 2-6) for use in treating a vascular disorder (vascular malformations, page 23, lines 1-10), the multistage embolic .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greene.
Regarding claim 9, Greene discloses the embolic device of claim 1, but is silent as to wherein each link portion comprises a diamond-like shape.  Note that although Greene discloses that a cylindrical shape is preferred (see [0027]), they may have various initial shapes (see [0092]).  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to make the link portions comprise a diamond-like shape, since it has been held that mere changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular shape or configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04 (IV)(B).  As discussed above, Greene states that various initial shapes are suitable for being used for the micro-pellets.  Further, the evidence of record does not support that a diamond-like shape is significant, such as by providing an advantage, use for a particular purpose, or solving a stated problem.  For example, the specification of this application discloses that “(i)n some cases, each link portion includes a diamond-like shape” ([0010]) and “(i)n general, the link portions 704 can have any suitable shape, e.g., diamond-like (e.g., as shown in FIGS. 7 and 8), circular, rectangular, triangular, etc.” ([0047]).  Thus, the specification does not establish that the diamond-like shape provides an advantage, is used for a particular purpose, or solves a stated problem when compared to other shapes.  Therefore, a person of ordinary skill would find selecting a diamond-like shape, particularly since Greene does not require a particular shape precluding a diamond-like shape, as being a matter of choice and thus obvious.  



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Connor, US 2016/0120551 A1 (“Connor”) (previously of record).
Regarding claim 13, Greene discloses the embolic device of claim 1, but is silent as to wherein the narrow portions and the link portions alternate with inconsistent spacing.
However, Connor, in the same field of art, namely embolic devices for treating vascular defects with filling structures (para [0184]), teaches an embolic device (Figs. 1-21) having a flexible structure (Figs. 1-3, para [0221]) with alternating narrow portions (102) and link portions (103), where the structure is adapted to form a spiral shape when unconstrained (Fig. 3) and where the narrow portions and the link portions alternate with inconsistent spacing (non-uniformly spaced locations, para [0220]).
It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to make the portions of Greene with inconsistent spacing as taught by Connor in order to provide the advantages of conform to the shape of the aneurysm by forming loops of different sizes without protruding into the parent vessel (see Connor, para [0220]).

Response to Arguments

The rejection of claims 1, 3, 4, 6, 7, 9-12, and 14-16 under 102(a)(1) over Qian has been withdrawn to simplify the rejections presented (i.e. for consideration on potential appeal) and to remove duplicative rejections of claims 1, 3, 4, 6, 7, 10-12, and 14-16.
The rejection of claim 28 under 102(a)(1) over Shimizu has been withdrawn to simplify the rejections presented (i.e. for consideration on potential appeal) and to remove duplicative rejections of claim 28.
Applicant's arguments filed 08/11/21, with respect to claims 1-4, 6-8, 10-12, and 14-16 under 102(a)(1) over Greene have been fully considered but they are not persuasive.
Applicant merely alleges that Greene does not disclose that the micropellets circumscribe an opening in a plane of the axis that is defined between ends of the device.  Applicant does not elaborate .
Applicant's arguments filed 08/11/21, with respect to claims 17-19 under 102(a)(1) over Johnson, have been fully considered but they are not persuasive.
The arguments seem to imply that claims 17-19 are dependent on claim 1 (e.g., by arguing that Johnson fails to disclose the limitations of claim 1 and that since claim 1 is patentable over Johnson, that claims 17-19 are as well).  However, claim 17 is an independent claim, and does not depend from claim 1.  It is also noted that claim 1 was not rejected over Johnson.  Accordingly, Applicant’s arguments are not persuasive because they do not address any limitation of claim 17 and how it distinguishes from Johnson.
Applicant's arguments filed 08/11/21, with respect to claim 28 under 102(a)(1) over Mayer have been fully considered but they are not persuasive.
Applicant alleges that Mayer’s swivel does not permit independent freedom of motion between the elements such that the only constraint on the motion between the devices is that they remain joined.  The Examiner respectfully disagrees.
As per page 23, lines 11-12 of Mayer, a swivel connection would allow relative motion between 210 and 220 or 610 and 620, and the only constraint on that motion is that they remain joined – if the swivel does not join 210 and 220 or 610 and 620, then there is no constraint on relative motion between them and either section can rotate or be displaced along the x, y, and z axes  Note also that a “swivel” is considered to be a “mechanical articulating joint with one or more degrees of freedom” (a structure disclosed by applicant’s specification at [0057] for performing the claimed function), and that the definition of “swivel” according to merriam-webster.com is “a device joining two parts so that one or both can pivot freely” such that amongst others, the “ball and socket scheme”, “pivot joint”, and “ball and pivot joint” disclosed by applicant’s specification at [0057] would also fit the definition of “a device joining two parts so that one or both can pivot freely” such that they can be considered a “swivel”.  Since Applicant’s specification discloses that any of the aforementioned joints results in the only constraint on motion between the devices being that they remain coupled, then it follows that Mayer’s .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771